                   Case 1-18-44538-cec      Doc 44       Filed 03/20/19            Entered 03/20/19 18:00:10
  Managing Partner                                                                                       Admitted In:
 Darren Aronow† € ῧ □
                                                                                                          New York†
   _________________
      Associates                          *20 Crossways Park Drive North, Suite 210                      New Jersey €
   Hanin Shadood †                              Woodbury, New York 11797                                     Ohio○
 Barney J. Giannone †                                                                                       Illinois◊
   Aggeliki Psnois £
                                                    Tel: (516)-762-6700                                 Pennsylvania □
   Dennis McGrath †                                 Fax: (516)-717-3298                                    Virginia ῧ
      Of Counsel                               1704 Flatbush Avenue, 1st Floor                              Texas ¥
    Dana Aronow †                                                                                       Massachusetts £
     Brian Flick ○
                                                    Brooklyn, NY 11210
                                                                                                       Washington D.C. ≠
    Rusty Payton ◊                                  Tel: (917)-654-9840                                  Wisconsin ¤
    Seth Crosland ¥                             **No Mail Received In Brooklyn**
Edvard Shprukhman ᾡ ≠
                                                                                                          Maryland ᾡ
  Robert Prousalis £
 Abraham Michelson ¤


                                                                              March 20, 2019
            Chief Judge Carla E. Craig
            U.S. Bankruptcy Court, EDNY
            Conrad B. Duberstein Courthouse
            271-C Cadman Plaza East - Suite 1595
            Brooklyn, NY 11201-1800


                                          Re:                       Loss Mitigation Status Report
                                          Debtor:                   Cecil Haynes
                                          Bankruptcy No.:           18-44538

            Dear Honorable Chief Judge Craig:

                   This firm represents debtor, Cecil Haynes, (hereinafter “Mr. Haynes” or “Debtor”) in the
            above-referenced matter. Please allow this letter to serve as a status update submitted on behalf
            of Mr. Haynes in connection with his continued participation in this Honorable Court’s Loss
            Mitigation Program.

                   For purposes of brevity, our firm, on behalf of Mr. Haynes, emailed Lender’s Counsel the
            below proposed terms:

                           -   A down payment of $50,000.00
                           -   Interest rate remains at 8.625%
                           -   Extend the term of the loan to 480 months
                           -   Approximate PITI payment would be $4,584.30

                   Additionally, on March 15, 2019 our office reached out to Lender’s Counsel to confirm
            that Mr. Haynes was reviewed for all options and we anticipate a response on the matter.

                   Should your Honor have any questions or concerns, please do not hesitate to contact the
            undersigned.

            Thank you,
            Respectfully Submitted,

            /s/ Hanin R. Shadood
            Hanin R. Shadood, Esq.
            Aronow Law, P.C.



                    NEW YORK ◊ NEW JERSEY ◊ PENNSYLVANIA ◊VIRGINIA ◊ MARYLAND
                  ◊ WASHINGTON, D.C. TEXAS ◊ MASSACHUSSETS ◊ OHIO ◊ ILLINOIS ◊ WISCONSIN
